[itc20191231ex10200001.jpg]
ITC HOLDINGS CORP. 2017 OMNIBUS PLAN (as amended February 4, 2020) PREAMBLE AND
DEFINITIONS Title The plan herein, as amended or restated from time to time,
shall be called the “2017 Omnibus Plan” and is referred to herein as the “Plan”.
Purpose of the Plan The purpose of the Plan is to (i) promote a greater
alignment of interests between Participants and the shareholders of Fortis, (ii)
foster the growth and success of the business of the Company and Fortis in
accordance with the vision of both the Company and Fortis, (iii) ensure that
Participants are focused on both the Company’s and Fortis’s business objectives
as part of a market-competitive total rewards package, and (iv) assist in the
attraction, retention and motivation of Participants. Defined Terms In the Plan,
the following terms have the respective meanings set out below and grammatical
variations of such terms shall have corresponding meanings: “Affiliate” means an
entity that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with, the Person specified.
“Agreement” means the written document that sets forth the terms of a
Participant’s Award. With respect to Incentive Awards, the written document need
not be signed by the Company or the Participant. “Applicable Law” means any
applicable provision of law, domestic or foreign, including the Code, as the
same may be amended, supplemented or replaced from time to time, together with
all regulations, rules, policy statements, rulings, notices, orders or other
instruments promulgated thereunder and any applicable rules or policies of any
stock exchange. “Award” means any form of Unit or Incentive Award granted under
the Plan. “Award Conversion Rate” for a particular Award means the Canadian
dollar to U.S. dollar exchange rate as of January 1 of the year in which the
Award was granted using the exchange rate published in the Wall Street Journal
on the Business Day prior to such date (or by using such other conversion
methodology as may be approved by the Committee from time to time for such
Award), subject to reasonable rounding conventions adopted by the Company. 1



--------------------------------------------------------------------------------



 
[itc20191231ex10200002.jpg]
“Board” means the Board of Directors of the Company. “Business Day” means any
day, other than a Saturday, Sunday or statutory or civic holiday in the State of
Michigan. “Cause” means (a) if the Employee is a party to a written employment
agreement with the Company or a Subsidiary, “Cause” as defined in such
agreement, as in effect from time to time, and (b) in all other cases, (i)
Participant’s continued failure substantially to perform Participant’s duties to
the Company or its Affiliates (other than as a result of total or partial
incapacity due to physical or mental illness) for a period of 10 days following
written notice by the Company to Participant of such failure, (ii) dishonesty in
the performance of Participant’s duties hereunder, (iii) Participant’s
conviction of, or plea of nolo contendere to a crime constituting (x) a felony
under the laws of the United States or any state thereof, or (y) a misdemeanor
involving moral turpitude, (iv) Participant’s willful malfeasance or willful
misconduct in connection with Participant’s duties hereunder or any act or
omission which is injurious to the financial condition or business reputation of
the Company or its Affiliates, or (v) Participant’s breach of any non-compete or
confidentiality obligations to the Company or its Affiliates. “Change of
Control” means the occurrence of any one or more of the following events: (a)
the acquisition of ownership, directly or indirectly, beneficially or of record,
by any Person or combination of Persons acting jointly or in concert with each
other, of Voting Securities representing more than 50% of the aggregate ordinary
voting power represented by the issued and outstanding Voting Securities; (b)
the sale or disposition in a single transaction or a series of related
transactions of more than 50% of the common shares of the Company to a Person
not an Affiliate of Fortis at the time of such sale or disposition and who does
not become an Affiliate of Fortis as a result of such transaction or series of
related transactions; (c) the sale, lease, exchange or other disposition, in a
single transaction or a series of related transactions, of assets, rights or
properties of (i) Fortis and/or any of its subsidiaries which have an aggregate
book value greater than 50% of the book value of the assets, rights and
properties of Fortis and its subsidiaries on a consolidated basis or (ii) the
Company which constitute all or substantially all of the assets, rights or
properties of the Company, to any other Person or entity, other than a
disposition to Fortis or any wholly owned subsidiary of Fortis; (d) a resolution
is adopted by the Board or the Fortis Board to wind- up, dissolve or liquidate
the Company or Fortis; 2



--------------------------------------------------------------------------------



 
[itc20191231ex10200003.jpg]
(e) as a result of or in connection with: (i) a contested election of directors
of the Fortis Board; or (ii) a consolidation, merger, amalgamation, arrangement
or other reorganization or acquisition involving Fortis or any of its Affiliates
and another corporation or other entity, the nominees named in the most recent
management information circular of Fortis for election to the Fortis Board shall
not constitute a majority of the Fortis Board; or (f) the Fortis Board or the
Board adopts a resolution to the effect that a Change of Control as defined
herein has occurred or is imminent. “Change of Control Redemption Date” means
the Trading Day that is immediately prior to the effective date of the
consummation of the event(s) resulting in the Change of Control. “Code” means
the United States Internal Revenue Code of 1986, as amended. “Committee” means
the Company’s Governance and Human Resources Committee or other committee of
Directors designated by the Board from time to time to administer the Plan and
consisting of not less than three members of the Board. “Common Shares” means
the common shares of Fortis. “Company” means ITC Holdings Corp., and any
successor corporation whether by amalgamation, merger or otherwise. “Director”
means a director of the Company who is not an Employee. “Disability” means total
and permanent disability, as defined in the Company’s long-term disability
benefits program, as in effect from time to time; provided, however, that for
purposes of a Code Section 409A distribution event, “disability” shall be
defined under Code Section 409A and the regulations thereunder. “Employee” means
an employee of the Company, Fortis, or any of their Affiliates. “Fortis” means
Fortis Inc. and any successor corporation whether by amalgamation, merger or
otherwise. “Fortis Board” means the board of directors of Fortis. “Grant Date”
means the date on which the Committee authorizes an Award, or such later or
earlier date as shall be designated by the Committee and set forth in the
Applicable Agreement. “Incentive Award” means an Award granted pursuant to
Section 4.2 of the Plan. 3



--------------------------------------------------------------------------------



 
[itc20191231ex10200004.jpg]
“Involuntary Termination Without Cause” means the termination of a Participant’s
Service other than due to the Participant’s death, Disability, Retirement,
voluntary resignation or for Cause. “Market Price” at any date in respect of the
Common Shares means the volume weighted average trading price of the Common
Shares determined by dividing the aggregate total value of the Common Shares
traded on the TSX during the five Trading Days immediately preceding such date
by the aggregate total volume of the Common Shares traded on the TSX during such
five Trading Days (or, if such Common Shares are not then listed and posted for
trading on the TSX, on such stock exchange on which such Common Shares are
listed for trading as may be selected for such purpose by the Committee). In the
event that such Common Shares are not listed and posted for trading on any stock
exchange, the Market Price shall be the fair market value of such Common Shares
as determined by the Committee in its sole discretion acting in good faith.
“Participant” means any (i) Employee or Director to whom an Award has been
granted in accordance with the terms set out herein and (ii) any individual to
whom an Award has been granted upon the condition that such individual becomes
an Employee or Director, provided that any such Award shall be deemed granted
and outstanding only on the date that the individual becomes an Employee or
Director. “Payment Criteria”, in respect of any Performance-Based Unit or
Incentive Award, means the performance criteria set out in the Agreement in
respect of such Unit or Award that must be satisfied as a condition to payment.
“Payment Criteria Period”, in respect of any Performance-Based Unit or Incentive
Award, means the period during which performance is to be measured for purposes
of such Unit or Award. “Payment Date” means (a) with respect to
Performance-Based Units or Incentive Awards, the last day of the Payment
Criteria Period, (b) with respect to Service- Based Units, the Vesting Date as
determined in accordance with the Participant’s Agreement, or (c) where a Change
of Control has occurred, the date that is immediately prior to the date of the
event(s) resulting in the Change of Control. “Payout Amount” means, with respect
to each Award, the amount payable on the Payment Date, determined in accordance
with Section 5.1. “Payout Percentage”, in respect of any Performance-Based Unit
or Incentive Award, means the percentage of the target amount of the Unit or
Award determined by the Committee to have been earned for purposes of the
calculation of the Payout Amount in accordance with Section 5.1. “Peer Group”
means the group of North American regulated public utilities determined from
time to time by the Fortis Board (or a committee thereof) in accordance with its
guidelines and used for purposes of executive compensation decisions by Fortis
and its Affiliates. 4



--------------------------------------------------------------------------------



 
[itc20191231ex10200005.jpg]
“Performance-Based Unit” means a Unit with respect to which the Payout Amount is
determined in accordance with Section 5.1(a). “Person” includes any individual,
corporation, partnership, firm, joint venture, syndicate, association, trust,
government, governmental agency and any other form of entity or organization.
“Restatement” means a material restatement of financial results of the Company
and its consolidated subsidiaries. “Restatement Period” means the financial
periods of the Company covered by a Restatement. “Retirement” means the
retirement of a Participant from Service with the Company or a Subsidiary upon
or after attaining “normal retirement age” as defined in the International
Transmission Company Retirement Plan as in effect from time to time. “Service”
means the Participant’s period of service as an Employee or Director with the
Company, Fortis, or any of their Affiliates. “Service-Based Unit” means a Unit
with respect to which the Payout Amount is determined in accordance with Section
5.1(b). “Separation from Service” means a termination of Service in such a
manner as to constitute a “separation from service” as defined under Code
Section 409A. “Specified Employee” means a “specified employee” as determined by
the Company in accordance with Code Section 409A. “Subsidiary” means a
corporation or other entity that would be deemed a subsidiary of the Company
pursuant to Code Section 424(f). “Termination Date” has the meaning ascribed
thereto in Section 6.1. “Trading Day” means any date on which the TSX is open
for the trading of the Common Shares (or, if such Common Shares are not then
listed and posted for trading on the TSX, on such stock exchange on which such
Common Shares are listed and posted for trading as may be selected for such
purpose by the Committee). “TSX” means the Toronto Stock Exchange or any
successor thereto. “Unit” means a notional unit evidenced by an entry on the
books of the Company or its agent, which represents the right of a Participant,
subject to the provisions herein, to receive an amount equal to the Market Price
of a Common Share on the applicable Payment Date (converted to U.S. dollars
based on the Award Conversion Rate). Units granted under the Plan shall consist
of Service-Based Units and/or Performance-Based Units. 5



--------------------------------------------------------------------------------



 
[itc20191231ex10200006.jpg]
“Unit Account” means the account maintained for a Participant on the books of
the Company or its agent into which Units will be credited in accordance with
Article IV hereof. “Vest”, “Vested” or “Vesting” means the extent to which the
payment conditions of an Award granted hereunder have been satisfied in
accordance with the Plan and the terms of any respective Agreement pursuant to
which such Award was granted or issued. “Vesting Date” means the date on which a
Service-Based Unit Vests in accordance with the terms and conditions of the Plan
and the related Agreement. “Voting Securities” means the Common Shares and any
other shares entitled to vote for the election of directors of Fortis and shall
include any security, whether or not issued by Fortis, which are not shares
entitled to vote for the election of directors of Fortis but are convertible
into or exchangeable for shares which are entitled to vote for the election of
directors of Fortis including any options or rights to purchase such shares or
securities. INTERPRETATION Governing Law The Plan shall be interpreted and
enforced in accordance with the laws of the State of Michigan, without regard to
the conflict of law principles thereof. The participation of a Participant in
the Plan shall be construed as acceptance of the terms and conditions of the
Plan by such Participant and as the Participant’s agreement to be bound thereby.
Severability If any provision of the Plan is determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect, all other
provisions of this Plan shall nevertheless remain in full force and effect so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party hereto. References
The division of this Plan into articles and sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this Plan. Words importing the singular number
only shall include the plural and vice versa and words importing the use of any
gender shall include all genders. Use of the term “including” shall in each case
be construed to mean “including without limitation.” Fractional Units Fractional
Units are permitted under the Plan. 6



--------------------------------------------------------------------------------



 
[itc20191231ex10200007.jpg]
Code Section 409A (a) It is intended that each Award granted under this Plan
shall be exempt from or comply with the requirements of Code Section 409A. This
Plan shall be construed, administered, and governed in a manner that effects
such intent, and the Committee shall not take any action that would be
inconsistent with such intent. Without limiting the foregoing, no Award shall be
deferred, accelerated, extended, paid out, settled, adjusted, substituted,
exchanged or modified in a manner that would cause the Award to fail to satisfy
the conditions of an applicable exemption from the requirements of Code Section
409A or otherwise would subject the Participant to additional tax imposed under
Code Section 409A. Although the Company will use good faith efforts to avoid the
imposition of taxation, interest and penalties under Code Section 409A, the tax
treatment of the benefits provided under this Plan is not warranted or
guaranteed. Neither the Company, its Subsidiaries nor their respective
directors, officers, employees or advisers shall be held liable for any taxes,
interest, penalties or other monetary amounts owed by a Participant (or any
other individual claiming a benefit through the Participant) as a result of this
Plan. (b) To the extent required to comply with Code Section 409A, references in
this Plan to a termination or cessation of employment or like terms shall mean a
Separation from Service. (c) Notwithstanding anything in the Plan to the
contrary, if at the time of a Participant’s Separation from Service, the
Participant is considered to be a Specified Employee, to the extent any Award is
subject to the requirements of Code Section 409A and is payable upon the
Participant’s Separation from Service, such payment shall not commence prior to
the first Business Day following the date which is six months after the
Participant’s Separation from Service (or if earlier than the end of the six
month period, the date of the Participant’s death). For the avoidance of doubt,
the provisions of this Section 2.5(c) shall not apply to any payment that
becomes due on a Payment Date that occurs prior to the Participant’s Separation
from Service, any payment that becomes due as a result of the Participant’s
death, or any payment with respect to an Award that qualifies for an exception
to the requirements of Code Section 409A. ESTABLISHMENT OF THE PLAN
Establishment The Company is establishing the Plan for Participants which shall
be effective as of January 1, 2017. No Additional Rights Nothing herein
contained shall be deemed to give any Person the right to be retained as an
Employee or Director or to otherwise be retained in the service of the Company
or a Subsidiary. Units are not Common Shares and will not entitle a Participant
to any shareholder rights, including voting rights, dividend entitlement or
rights on liquidation, dissolution or winding-up of Fortis. 7



--------------------------------------------------------------------------------



 
[itc20191231ex10200008.jpg]
AWARDS Grant of Units (a) The Committee may at any time and from time to time
grant Unit Awards in accordance with the terms and conditions hereof to
individuals eligible to be Participants. The terms of a Participant’s Unit Award
shall be set forth in the Participant’s Agreement. In connection with the grant
of Units, the Committee shall establish a target award opportunity level for
each Participant (e.g, expressed as a percentage of the Participant’s base
salary or otherwise as determined by the Committee). The number of Units granted
hereunder shall be determined by dividing (i) the dollar amount of the target
award opportunity level of a Participant as determined by the Committee,
expressed in U.S. dollars, by (ii) the Market Price as of January 1 of the
calendar year in which such award is granted, converted to U.S. dollars using
the Award Conversion Rate. (b) Unless otherwise determined by the Committee in
the applicable Agreement, and subject to Sections 6.1, 6.2 and 6.3, the Vesting
Date for Service-Based Units shall be the third January 1st following the Grant
Date. The Committee may, prior to the Vesting Date designated at the time of
grant, designate an earlier date for Vesting of all or any portion of
Service-Based Units then outstanding and granted to a Participant under the
Plan, in which event such unvested Service-Based Units shall be deemed to be
Vested Service-Based Units on such earlier date. (c) No certificates shall be
issued with respect to Units. All Units granted hereunder shall be reflected in
the Unit Account of the Participant. (d) Subject to the provisions of the Plan,
a Unit shall be redeemed as of its Payment Date. (e) Each Participant’s Unit
Account shall be credited with additional Units equal to the “dividend
equivalent” when a cash dividend is paid on Common Shares. Such “dividend
equivalent” shall be equal to a fraction where the numerator is the product of
(a) the number of Units in such Participant’s Unit Account on the date that
dividends are paid, including Units previously credited as “dividend
equivalents,” multiplied by (b) the dividend paid per Common Share, and the
denominator of which is the Market Price of one Common Share calculated on the
date that dividends are paid, converted to U.S. dollars based on the Award
Conversion Rate. Any additional Units credited to a Participant’s Unit Account
as a “dividend equivalent” shall have a Payment Date or Vesting Date, as
applicable, which is the same as the Payment Date or Vesting Date, as
applicable, for the Units in respect of which such additional Units are
credited. Notwithstanding the foregoing, the Committee shall have discretion to
modify the terms and timing of payment relating to dividend equivalents or to
determine that any Unit Award is not entitled to dividend equivalents, in each
case as set forth in the applicable Agreement. Grant of Incentive Awards (a) The
Committee, in its discretion, may grant cash-based Incentive Awards to such
Participants as it may designate from time to time. The terms of each Incentive
Award shall be set forth in an Agreement authorized by the Committee. Each
Agreement shall specify such terms and conditions as the Committee shall
determine. 8



--------------------------------------------------------------------------------



 
[itc20191231ex10200009.jpg]
(b) The determination of Incentive Awards for a given year or years may be based
upon the attainment of specified levels of Company or Subsidiary performance as
measured by pre-established, objective Payment Criteria determined at the
discretion of the Committee. (c) The Committee shall (i) determine the Payment
Criteria Period, (ii) determine Payment Criteria and target levels, and (iii)
determine the level of Incentive Award to be paid to each selected Participant
upon the achievement of Payment Criteria, each of which shall be set forth in
the related Agreement. The amount of an Incentive Award to be paid upon the
attainment of Payment Criteria shall equal a percentage of a Participant’s base
salary for the fiscal year, a fixed dollar amount, or such other formula, as
determined by the Committee and set forth in the related Agreement. The
Committee generally shall make the foregoing determinations while the outcome of
the Payment Criteria is uncertain. (d) Incentive Awards shall not be denominated
in Units and shall only be paid in cash. Adjustments. In the event of any stock
dividend, stock split, combination or exchange of shares, merger, consolidation,
spin-off or other distribution (other than normal cash dividends) of Fortis’s
assets to the shareholders, or any other change affecting the Common Shares,
such proportionate adjustments, if any, as the Committee in its sole discretion
may deem appropriate to reflect such change shall be made with respect to the
number of Units outstanding under the Plan. In the event Fortis or the Company
is not the surviving entity in a merger, consolidation or amalgamation with
another entity or in the event of a liquidation, reorganization and in the
absence of any surviving entity’s assumption of outstanding awards made under
the Plan, the Committee may provide for appropriate settlements of Units.
Committee Discretion. Subject to the terms and conditions of the Plan, the
Committee shall determine the terms and conditions of any Awards in addition to
those set forth herein at the time of grant or from time to time following the
Grant Date, including any additional conditions with respect to the payment of
Awards, which do not conflict with the Plan. The Committee may, subsequent to
the Grant Date, waive any such term or condition or determine that it has been
satisfied. PAYMENT Calculation of Payout Amount (a) For any Award of
Performance-Based Units, subject to the discretion of the Committee as described
in Section 7.1, upon the completion of the applicable Payment Criteria Period,
the Committee shall, as soon as reasonably practicable thereafter make an
assessment of the Payment Criteria in accordance with the applicable Agreement
and Section 4.1 for the purpose of determining the Payout Percentage and Payout
Amount with respect to such Award. The Payout Amount for such Award shall be
equal to the following: A x B x C where: 9



--------------------------------------------------------------------------------



 
[itc20191231ex10200010.jpg]
A is that aggregate number of Performance-Based Units in the Participant’s Unit
Account on the Payment Date relating to such Award, determined by adding: (i)
the Performance-Based Units granted pursuant to Section 4.1 on the Grant Date
for such Award; (ii) the Performance-Based Units (if any) granted as “dividend
equivalents” in respect of the Performance-Based Units that are subject to the
Award; and (iii) the Performance-Based Units (if any) granted in connection with
an adjustment or reorganization to any of the Performance-Based Units that are
subject to the Award; B is the Payout Percentage; and C is the Market Price of
the Common Shares on the Payment Date (converted to U.S. dollars based on the
Award Conversion Rate). Unless otherwise set forth in the Agreement or
subsequently determined by the Committee in accordance with Section 7.1, in the
event of a Change of Control, the Payout Percentage for any Award of
Performance-Based Units shall be the product of (i) the higher of (A) 100% of
the target number of Performance-Based Units in the Award or (B) the actual
Payout Percentage based on the Committee’s assessment of performance of the
Payment Criteria from the beginning of the Payment Criteria Period for the Award
through the date of the Change of Control, multiplied by (ii) a fraction, the
numerator of which is the number of days elapsed in the Payment Criteria Period
for the Award through the date on which the Change of Control occurred and the
denominator of which is the total number of days in the Payment Criteria Period
for the Award. (b) For any Award of Service-Based Units, upon the Payment Date,
the Committee shall determine the applicable Payout Amount for such Award, which
shall be equal to the following: A x B where: A is that aggregate number of
Vested Service-Based Units in the Participant’s Unit Account on the Payment
Date, determined by adding: (i) the Vested Service-Based Units granted pursuant
to Section 4.1 on the Grant Date for such Award; (ii) the Vested Service-Based
Units (if any) granted as “dividend equivalents” pursuant to Section 4.1 in
respect of the Service-Based Units that are subject to the Award; and (iii) the
Vested Service-Based Units (if any) granted in connection with an adjustment or
reorganization to any of the Service-Based Units that are subject to the Award;
and B is the Market Price of the Common Shares on the Payment Date (converted to
U.S. dollars based on the Award Conversion Rate). (c) For Incentive Awards,
subject to the discretion of the Committee as described in Section 7.1, upon the
completion of a Payment Criteria Period the Committee shall, as soon as
reasonably practicable thereafter make an assessment of the Payment Criteria for
the purpose of determining the Payout Percentage and Payout Amount. The Payout
Percentage and Payout Amount for each Participant shall be determined in
accordance with the applicable Agreement and Section 4.2. 10



--------------------------------------------------------------------------------



 
[itc20191231ex10200011.jpg]
Payment of Payout Amount Following determination by the Committee of the Payout
Amount in accordance with Section 5.1, subject to Section 2.5 and Article VI
hereof, the Company shall as soon as practicable pay to the Participant a lump
sum cash payment in U.S. dollars equal to the Participant’s Payout Amount, net
of any applicable taxes and other amounts withheld in accordance with Section
7.5, and subject to the following: (a) For Performance-Based Units and Incentive
Awards, such payment shall be made prior to the March 15 of the year following
the end of the year in which the Payment Criteria Period ends; or (b) for
Service-Based Units, such payment shall be made within 30 Business Days after
the applicable Payment Date. Reduction of Unit Account Immediately after the
payment contemplated in Section 5.2, the number of Units outstanding in the
Participant’s Unit Account shall be reduced by (a) the number of Units so paid
out and (b) if the payment was in respect of Performance-Based Units, the number
of Performance-Based Units cancelled as a result of the failure, in full or in
part, to satisfy the Payment Criteria by the Payment Date. TERMINATION OF
SERVICE AND CHANGE OF CONTROL Termination for Cause or by Voluntary Resignation
Unless otherwise provided in the applicable Agreement, on the date (the
“Termination Date”) that a Participant ceases to be an Employee or Director by
virtue of being terminated for Cause or voluntary resignation, all Awards
granted to a Participant with respect to which the Payment Date has not yet
occurred shall be cancelled and the number of Units in the Participant’s account
shall be deemed to be zero. Following the Termination Date, such Participant
shall have no rights with respect to such cancelled Awards or to any further
benefits under the Plan except for any Payout Amount due and payable in respect
of Awards for which the Payment Date occurred prior to the Termination Date.
Death, Disability, Retirement or Involuntary Termination Without Cause of a
Participant; Certain Terminations under Employment Agreement Unless otherwise
provided in the applicable Agreement, if a Participant ceases to be an Employee
or Director prior to a Payment Date as a result of death, Disability, Retirement
or Involuntary Termination Without Cause: (a) in the case of termination as a
result of death, Disability, Retirement or Involuntary Termination Without
Cause, (i) the Performance-Based Units and Incentive Awards of such Participant
will, subject to Section 6.2(b), remain outstanding until paid or cancelled in
accordance with Article V or Section 6.3, as applicable; and (ii) the
Service-Based Units of such Participant will, subject to Section 6.2(b), become
Vested Service-Based Units and shall be redeemed on the date of the death or
Retirement of the Participant or on the date on which the Participant’s Service
is terminated due to Involuntary Termination Without Cause or Disability; 11



--------------------------------------------------------------------------------



 
[itc20191231ex10200012.jpg]
(b) (i) if Service is terminated due to death or Disability, the Participant’s
Awards shall be deemed to have Vested and the amount payable in respect of such
Awards shall be determined as if the Participant continued to be an Employee or
Director on the Payment Date of each Unit in such Participant’s Unit Account and
will be paid in accordance with Article V or Section 6.3, as applicable; (ii) if
Service is terminated due to Retirement or Involuntary Termination Without Cause
and the Participant has been in the Service of the Company for one year or more
after the Grant Date, the amount payable in respect of such Awards shall be
prorated to reflect the actual period between the Grant Date and the date the
Participant ceased Service as follows: (a) one-third of the Units shall be
deemed to have Vested if termination occurred on or after the one year
anniversary of the Grant Date and before the two year anniversary of the Grant
Date, and (b) two-thirds of the Units shall be deemed to have Vested if
termination occurred on or after the two year anniversary of the Grant Date and
before the Vesting Date; and will be paid in accordance with Article V or
Section 6.3, as applicable; and (iii) if Service is terminated due to Retirement
or Involuntary Termination Without Cause and the Participant has been in the
Service of the Company for less than one year after the Grant Date, the amount
payable in respect of such Awards shall be zero; subject to the discretion of
the Committee to determine that special circumstances exist that reasonably
justify an adjustment to the amount which would otherwise be paid to a
Participant pursuant to this Section 6.2(b); and (c) in the case of the death of
a Participant, the Participant’s designated beneficiary or estate will be
entitled to receive payment, if any, in respect of the Awards of the
Participant. Change of Control (a) Upon the occurrence of a Change of Control,
unless otherwise provided in the applicable Agreement, all outstanding Incentive
Awards and Performance-Based Units shall become redeemable on the Change of
Control Redemption Date and all unvested Service-Based Units shall be deemed to
be Vested Service-Based Units and redeemable on the Change of Control Redemption
Date. The Market Price of Units redeemed pursuant to this Section 6.3 shall be
calculated as of the Change of Control Redemption Date based on the Award
Conversion Rate. The Payout Amount for all Performance-Based Units and Incentive
Awards redeemed pursuant to this Section 6.3(a) shall be determined in
accordance with Section 5.1 and the applicable Agreement. (b) Subject to Section
7.5, the Company shall pay the Payout Amount in respect of all outstanding
Awards pursuant to Section 6.3(a) as soon as practicable upon the occurrence of
the event(s) resulting in the Change of Control, but not later than 10 Business
Days thereafter. (c) Notwithstanding the foregoing provisions of this Section
6.3, but only to the extent required to comply with Code Section 409A, the
Payout Amount payable in respect of a Unit shall become payable under Section
6.3 only if the event(s) resulting in the Change of Control would constitute a
“change in the ownership”, a “change in the effective control” or a 12



--------------------------------------------------------------------------------



 
[itc20191231ex10200013.jpg]
“change in the ownership of a substantial portion of the assets” of Fortis or
the Company, determined in accordance with Code Section 409A. Any Payout Amount
not paid upon a Change of Control as a result of this Section 6.3(c) shall be
payable at the time such Payout Amount would otherwise be payable under this
Plan, disregarding the occurrence of the Change of Control. ADMINISTRATION
Administration (a) The Plan shall be administered by the Committee. Among other
things, the Committee shall have full and complete authority to interpret the
Plan, establish, amend and rescind any rules and regulations relating to the
Plan, and make any other determinations that it deems necessary or desirable for
the administration of the Plan. The Committee may correct any defect or supply
any omission or reconcile any inconsistency in the Plan or any Agreement in the
manner and to the extent the Committee deems necessary or desirable. Any
decisions of the Committee relating to the interpretation and administration of
the Plan, as described herein, shall lie within its sole and absolute discretion
and shall be final, conclusive and binding on all parties concerned and their
beneficiaries, legal representatives and successors, as applicable, and the
shareholders of Fortis. No member of the Committee shall be liable for any
action or determination made in good faith with respect to the Plan or any Award
hereunder. (b) In addition to any other powers set forth in the Plan, but
subject to Code Section 409A and the provisions of the Plan, the Committee shall
have the full and final power and authority, in its discretion to: (i) amend,
modify, or cancel any Award, or to waive any restrictions or conditions
applicable to any Award; (ii) accelerate, continue, or defer the exercisability
or Vesting of any Award or any shares acquired pursuant thereto; (iii)
authorize, in conjunction with any applicable deferred compensation plan of the
Company, that the receipt of cash subject to any Award under this Plan may be
deferred under the terms and conditions of such deferred compensation plan; and
(iv) determine the terms and conditions of Awards granted to Participants and
whether such terms and conditions have been satisfied. No amendment,
modification, or cancellation of an outstanding Award or Agreement shall in any
manner materially and adversely affect any then outstanding Award under the Plan
without the consent of the Participant holding such Award, except as set forth
in any Agreement relating to the Award, as set forth in Sections 2.2, 4.3 or
6.3, or to bring the Plan and/or an Award into compliance with the requirements
of Code Section 409A or to qualify for an exemption under Code Section 409A. (c)
In exercising its authority under Section 7.1, the Committee shall from time to
time ensure it is informed as to the terms and conditions of any similar plans
of Fortis and Fortis’s other subsidiaries in order that it may consider such
terms in exercising such authority. 13



--------------------------------------------------------------------------------



 
[itc20191231ex10200014.jpg]
Unfunded Obligation Unless otherwise determined by the Committee, the Plan will
be an unfunded obligation of the Company and the Company’s obligations hereunder
shall constitute general, unsecured obligations, payable solely out of its
general assets, and no Participant or other Person shall have any right to any
specific assets of the Company. The Company shall not segregate any assets for
the purpose of funding its obligations with respect to the Awards granted
hereunder and shall not be deemed to be a trustee of any amounts to be
distributed or paid pursuant to the Plan. No liability or obligation of the
Company under the Plan shall be deemed to be secured by any pledge of, or
encumbrance on, any property or assets of the Company. To the extent any
individual holds rights under the Plan, such rights (unless otherwise determined
by the Committee) shall be no greater than the rights of an unsecured general
creditor of the Company. Amendment, Suspension and Termination The Plan may be
amended, suspended or terminated at any time by the Board, in whole or in part,
except as to rights already accrued hereunder unless the affected Participant
consents to any such change in writing; provided, however, that an amendment,
suspension or termination the effect of which is not adverse to such Participant
shall not require such Participant’s consent. If the Plan is terminated, prior
awards shall, at the discretion of the Committee, either (a) subject to Section
2.5, become immediately payable in accordance with Article V or Section 6.3, as
applicable, or (b) remain outstanding and in effect in accordance with their
applicable terms and conditions. In the event of a Change of Control, the
Company shall pay all outstanding amounts in accordance with Section 6.3 of the
Plan and the Plan will terminate as of the later of the effective date of such
Change of Control or the completion of the payment of all Awards under the Plan.
Cost of Administration The Company will be responsible for all costs relating to
the administration of the Plan. Withholding Taxes The Company shall withhold
from any payment to or for the benefit of a Participant any amount required to
comply with Applicable Law relating to the withholding of tax or the making of
any other source deductions, including on the amount, if any, included in income
of a Participant and may adopt and apply such rules and regulations as in its
opinion will ensure that the Company will be able to so comply. To the extent
that the Company is required under Applicable Law to withhold tax at any time
other than upon payment of Awards pursuant to this Plan (for example, if payment
is deferred pursuant to Section 7.6 hereof), then the Company shall have the
right in its sole discretion to (a) require the Participant to pay or provide
for payment of the required tax withholding, or (b) deduct the required tax
withholding from any amount of salary, bonus, incentive compensation or other
payment otherwise payable in cash to the Participant. Deferral 14



--------------------------------------------------------------------------------



 
[itc20191231ex10200015.jpg]
Notwithstanding anything contained herein to the contrary, but subject to Code
Section 409A, Participants may elect to defer receipt of payment of the Awards
in accordance with the terms, and subject to the conditions, of the Company’s
Executive Deferred Compensation Plan (and any similar or successor plan that may
be in effect from time to time). RECOUPMENT Clawback of Payout Amounts and Units
In the event of a Restatement, the Committee will review in respect of the
Restatement Period all amounts paid or payable to the Company’s executive
officers pursuant to this Plan and all such amounts shall be subject to
recoupment pursuant to the Company’s Recoupment Policy, as in effect from time
to time. MISCELLANEOUS No Assignment An Award is personal to the Participant and
is non-assignable. No Award granted hereunder shall be pledged, hypothecated,
charged, transferred, assigned or otherwise encumbered or disposed of by the
Participant, whether voluntarily or by operation of law, otherwise than by
testate succession or the laws of descent and distribution, and any attempt to
do so will be null and void. During the lifetime of the Participant, an Award
shall be redeemable only by the Participant and, upon the death of a
Participant, the Person to whom the rights shall have passed by testate
succession or by the laws of descent and distribution may receive payment of any
Awards in accordance with the terms hereof. Currency (a) The value of Units
determined in Section 4.1 with respect to an Award, all dividend equivalents
payable with respect to an Award, all Payout Amounts with respect to an Award
and all other amounts that may become payable with respect to an Award shall be
calculated and paid in U.S. dollars, in each case using the applicable Award
Conversion Rate to convert Canadian dollars to U.S. dollars wherever necessary.
(b) In the event that the Wall Street Journal does not publish an exchange rate
on the applicable Business Day necessary to determine an Award Conversion Rate,
the exchange rate used shall be a generally available published exchange rate
chosen by the Committee. Successors and Assigns The Plan shall be binding on all
successors and assigns of the Company and a Participant, including the estate of
such Participant and the executor, administrator or trustee of such estate, or
any receiver or trustee in bankruptcy or representative of the Participant’s
creditors. 15



--------------------------------------------------------------------------------



 
[itc20191231ex10200016.jpg]
IN WITNESS WHEREOF, the Company caused this Plan to be executed by its duly
authorized officer as of February 4, 2020. ITC HOLDINGS CORP. By: Linda H. Apsey
Its: President and Chief Executive Officer 16



--------------------------------------------------------------------------------



 